DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 7, the phrase "or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5, and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (U.S. Publication 2020/0240539), hereinafter “Lan” in view of Nanba (U.S. Publication 2007/0240690).
In regards to claim 1, Lan discloses an expansion valve (100) operable by a stepper motor, the expansion valve  (100) comprising: a housing (40); a hollow shaft (70) arranged in the housing (40); a valve base (VB) that supports the hollow shaft (70) and closes the housing (40); a rotor (20) drivable by a stator of the stepper motor: a center spool (CS) arranged in the hollow shaft (70) and drivable by the rotor (20) so that a rotation of the center spool (CS) is transferrable by a threaded connection into an axial movement of the center spool (CS) that opens or closes the expansion valve (100); and a sleeve (S60) that includes a receiving portion that includes at least portions of the center spool (CS), of a compression spring (S) and of a force transmission element (FTE) respectively and a valve needle (VN60), wherein the receiving portion of the sleeve (S60) is closed by a bushing (B). See amended Fig. 6 below.

    PNG
    media_image1.png
    425
    436
    media_image1.png
    Greyscale

Lan does not specifically disclose the material from which the center spool or bushing are made from. 
However, Nanba teaches a stem (2) which moves through a bushing (37) wherein the stem is made from a first material and the bushing is at least partially made from a second material that differs from the first material, wherein the second material has a lower hardness than the first material, and wherein the second material is a sinter material. See paras. [0043] and [0051].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have fabricated the center spool and bushing from the materials respectively taught by Nanba to provide an apparatus with durable components which enabled easy respective movement.

In regards to claim 3, Nanba does not explicitly teach the percentage volume of oil within the bearing. However, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the recited oil volume percentage within the bearing to provide a well-lubricated surface.
In regards to claim 4, the first and the second material are metals or metal alloys (i.e. stainless steel and copper/iron, respectively).
In regards to claim 5, Nanba teaches that the second material is a copper alloy and wherein the first material is steel or stainless steel.
In regards to claim 8, the force transmission element (FTE) includes a head portion and a shaft portion, and wherein the force transmission element (FTE) is configured so that a contact that transmits axial forces from the center spool (CS) to a center portion of the head portion is punctiform.
In regards to claim 9, a portion of the compression spring (S) is arranged on an enveloping surface of the shaft portion of the force transmission element (FTE).
In regards to claim 10, the compression spring (S) is a cylindrical coil spring.
In regards to claim 11, the shaft portion is sized in an axial direction so that exceeding an axial force that compresses the compression spring (S) by a predefined spring travel brings the shaft portion in axial contact with a sleeve base (SB) of the sleeve (S60). The office notes that if the center spool is driven to an extreme towards the closed position that the shaft portion of the force transmission element will contact the sleeve base.

In regards to claim 13, the receiving portion (RP) receives an entirety of the bushing (B), the plunger shaped end portion (EP), the compression spring (S) and the force transmission element (FTE). The office notes that each element recited in claim 13 is regarded as ending within the axial plane formed by the top surface of the receiving portion.
In regards to claim 14, a valve seat (VS), wherein the valve base (VB) is integrally provided in one piece and receives at least portions of the valve seat (VS), the sleeve element (S60) and the hollow shaft (70) respectively,
In regards to claim 15, the valve base (VB) includes a valve seat receiving portion in a lower portion of the valve base (VB) and a receiving portion in an upper portion of the valve base (VB), and wherein the receiving portion is configured to receive the hollow shaft (70) and the sleeve (S60).
In regards to claim 16, the sleeve (S60) and the receiving portion (RP) is at least partially arranged within the hollow shaft (70).
In regards to claim 17, the force transmission element (FTE) is configured so that it does not absorb any torque or only a limited amount of torque from the center spool (CS). The office notes that if the FTE were to receive torque from the CS that the biasing spring would also twist which would make the device inoperable.
Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Nanba (U.S. Publication 2007/0240690) in view of Ito et al. (U.S. Publication 2014/0234152), hereinafter “Ito”.
In regards to claim 1, Lan discloses an expansion valve (100) operable by a stepper motor, the expansion valve  (100) comprising: a housing (40); a hollow shaft (70) arranged in the housing (40); a valve base (VB) that supports the hollow shaft (70) and closes the housing (40); a rotor (20) drivable by a stator of the stepper motor: a center spool (CS) arranged in the hollow shaft (70) and drivable by the rotor (20) so that a rotation of the center spool (CS) is transferrable by a threaded connection into an axial movement of the center spool (CS) that opens or closes the expansion valve (100); and a sleeve (S60) that includes a receiving portion that includes at least portions of the center spool (CS), of a compression spring (S) and of a force transmission element (FTE) respectively and a valve needle (VN60), wherein the receiving portion of the sleeve (S60) is closed by a bushing (B). See amended Fig. 6 above.
Lan does not specifically disclose the material from which the center spool or bushing are made from. 
However, Ito teaches about bearings (1) which may be formed from sintered bronze and receive shafts which may be made from stainless steel. See paras. [0094] and [0056].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have fabricated the bearing and control spool of Lan from the materials taught by Ito, respectively, to provide a good sliding relationship between the components.
In regards to claim 6, the second material is a sinter bronze (see Ito para. [0094]).
.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Nanba and further in view of Zhang et al. (U.S. Publication 2019/0178404), hereinafter “Zhang”.
Lan discloses all of the elements as discussed above.
Lan does not specifically disclose a spool stopper structure that limits the rotation of the center spool between an upper axial end position and a lower axial end position of the spool. However, Zhang teaches an expansion valve that includes a spool stopper structure (13).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the expansion valve of Lan to include a spool stopper structure to limit the upward and downward movement of the spool as taught by Zhang (para. [0027]).
In regards to claim 19, Zhang illustrates that the spool stopper structure is formed by a cooperation of a spiral body (SpB) and a stop body (StB).

    PNG
    media_image2.png
    640
    467
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753